Citation Nr: 1710738	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to special monthly compensation (SMC) for aid and attendance.

2. Entitlement to SMC for aid and attendance for a spouse.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 through April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a Veterans Law Judge (VLJ) at a Travel Board hearing.  However, in October 2015, he submitted a written statement to withdraw his request for a hearing.  38 C.F.R. § 20.204.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1. The Veteran has service-connected PTSD rated as 100 percent disabling.

2. The Veteran does not require the regular aid and attendance of another due to his service-connected disability.

3. There is no evidence that the Veteran's spouse requires regular aid and attendance of another.



CONCLUSIONS OF LAW

1. The criteria for SMC for aid and attendance of another have not been met.  38 U.S.C.A. §§ 1114 (West 2014); 38 C.F.R. §§ 3.352 (2016).

2. The criteria for SMC by reason of the Veteran's spouse being in need of aid and attendance have not been met.  38 U.S.C.A. §§ 1115 (West 2014); 38 C.F.R. §§ 3.351 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a February 2013 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, VA examination reports, and lay statement submitted by and on behalf of the Veteran.

With regard to the duty to assist, the RO stated in its May 2013 rating decision that it needed evidence in order to substantiate the Veteran's claim for aid and attendance for his spouse.  The Board notes the Veteran claimed several times it was difficult for him to fill out forms.  However, both the May 2013 rating decision and March 2015 statement of the case clearly explain that the only form completely necessary for VA to consider aid and attendance is the VA Form 21-2680.  It was emphasized in the statement of the case that the form was meant to be filled out by the Veteran and his spouse's treating physicians.  It was also suggested that the Veteran seek the assistance of a Veterans Service Organization with any assistance he may need in filling out forms and other issues related to his claims.  The record indicates the Veteran appointed the New Jersey Department of Military and Veterans' Affairs as his accredited representative in October 2001 and that appointment had not been withdrawn or revoked at the time of this appeal.  The RO also spoke with the Veteran by phone in March 2015, further explaining to him that there was currently no medical evidence supporting his claim for his spouse or showing his service-connected disability resulted in him needing aid and attendance.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Special Monthly Compensation for Aid and Attendance

The Veteran is seeking entitlement to SMC based on aid and attendance for himself and his spouse.

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

SMC is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

Under 38 C.F.R. § 3.351(a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  38 U.S.C.A. §§ 1114, 1115.  The need for aid and attendance means helplessness as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  In this regard, the Veteran's spouse will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran was service-connected for PTSD with a rating of 100 percent effective January 25, 2005.

In November 2005, the Veteran's wife submitted a statement averring the Veteran did not cut his hair for several months.  She stated he finally got a haircut after another man refused to give the Veteran a ride in his car unless he cut his hair.  She also claimed the Veteran gets confused when going to the doctor and turns the wrong way, even though they always go to the same office.

On his January 2006 VA Form 9 for his claim for an increased rating for his PTSD, the Veteran claimed his PTSD was so severe, he could not leave his house to attend a Board hearing.

The Veteran received mental health care through the VA throughout 2006 and 2007.  It was never noted that his appearance demonstrated the inability to dress himself.  In a February 2006 VA treatment record, his psychologist noted that the Veteran's wife mediated his daily interactions so he would avoid outbursts.  For example, his wife went with him to pick up their car from the mechanic.  A June 2006 VA treatment record noted the Veteran reported losing his keys, repeated himself frequently during the evaluation, and claimed he made bad decisions occasionally.

The Veteran was afforded a VA examination for his PTSD in April 2008.  The report noted he was dressed casually and appropriately.  The VA examiner noted the Veteran's short and long term memory were intact, but required undue effort.  He opined that the Veteran's PTSD symptoms make him unemployable and cause great difficulty with social relationships.

In his notice of disagreement dated May 2013, the Veteran claimed he had acute stenosis of the back, hips, and knees which caused great difficulty walking.  He also averred he had a skin condition and high blood pressure.  As for his wife, he stated she suffered a fracture to her head, which subsequently caused loss of balance, seizures, spasms, and pain.

On his April 2015 form to withdraw his request for a Board hearing, the Veteran wrote that he and his wife cannot keep the apartment clean on their own.  He stated they pay a person to clean the apartment every other week, but need her every week.  Additionally, he invested money into his car so that he could drive himself to the VA hospital for his appointments and once he had tried to take the bus but was incapacitated for two days following that four and a half hour trip.

After a complete review of the record in conjunction with the applicable laws and regulations, the Board finds the claims must be denied.

Initially, the Board notes that the record does not contain any medical evidence to support the claim that the Veteran's spouse requires regular aid and attendance.  Thus, there is currently no competent medical evidence to establish a factual basis that the Veteran's spouse requires regular aid and attendance.  38 C.F.R. § 3.351(c)(3).  Other than filing this claim, the Veteran has made no allegations that his spouse is blind or in a nursing home; in fact, his statements show they still live in a home together.  He has also made no specific allegations as to how she requires the assistance of another person.  Needing assistance with cleaning the house is not sufficient.  He does not state his spouse has difficulties with tasks such as dressing or undressing, keeping herself ordinarily clean and presentable, feeding herself, etc.  He has not stated she uses any special prosthetic or orthopedic appliances which cannot be done without aid.  However, the Board encourages the Veteran to seek help from an accredited Veterans Services Organization to obtain and submit a Form 21-2680 from his spouse's primary care physician, and then again seek a claim for aid and attendance for his spouse if he feels she meets the criteria for this benefit.

The record does not indicate that the Veteran's service-connected PTSD alone causes him to require regular aid and attendance from another.  All of his mental health evaluations noted that he dressed appropriately.  Further, although the Veteran's spouse stated he once refused to cut his hair in 2005 that appears to have been an isolated event.  There is no evidence that the Veteran has an inability to dress himself or otherwise keep himself ordinarily clean and presentable.

While there is evidence the Veteran may have impaired short-term memory, there is no evidence that he has a mental incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  On the contrary, he is still able to drive and once took the bus to the VA hospital.  Although the Veteran claimed he was incapacitated for two days following his trip to the VA hospital by bus, staying in bed to promote convalescence or cure is not sufficient to meet the criteria of being "bedridden."

The Board is sympathetic that the Veteran struggles with pain due to his spinal stenosis, hip and knee conditions, and high blood pressure.  However, these conditions are not service connected, and VA can only consider those disabilities which are service connected in making its determination of whether to grant a claim of SMC for aid and attendance.

Thus, the criteria for SMC aid and attendance for both the Veteran and his spouse have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.  While the Board certainly understands that the Veteran's advanced age, and that of his spouse, is making life more difficult for them lately, that is, unfortunately, not enough to grant the benefits he is seeking.  


ORDER

Entitlement to SMC for aid and attendance is denied.

Entitlement to SMC for aid and attendance for a spouse is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


